THE THIRTEENTH COURT OF APPEALS

                                    13-21-00168-CV


              Dora Guzman, Norma Cadriel Hernandez, and Rubi Moreno
                                       v.
                                  Louis Sorola


                                   On Appeal from the
                    197th District Court of Cameron County, Texas
                      Trial Court Cause No. 2020-DCL-05869-C


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged against appellants, Dora Guzman and Rubi Moreno.

      We further order this decision certified below for observance.

January 27, 2022